Order issued July 2, 2015




                                           In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-14-00905-CR
                                    No. 05-14-00906-CR

                            DONTE LAMONT ROSE, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 291st Judicial District Court
                                 Dallas County, Texas
                  Trial Court Cause Nos. F-1325715-U and F-1325716-U

                                         ORDER
               Before Chief Justice Wright, Justice Brown, and Justice Stoddart

       Based on the Court’s opinion of this date, we GRANT the motion of Julie Woods for

leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the Court to

remove Julie Woods as counsel of record for appellant. We DIRECT the Clerk of the Court to

send a copy of this order and all future correspondence to Donte Lamont Rose, No. 01942614,

Middleton Transfer Facility, 13055 FM 3522, Abilene, Texas 79601.


 
 
                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE